836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael KING, Plaintiff-Appellant,v.STATE of Tennessee, Gary Livesay, Warden, SoutheastTennessee Regional Correctional Facility;Margaret Johnson, and William Rigsby,Defendants-Appellees.
No. 87-5249.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1987.

1
Before BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges, and EDWARD H. JOHNSTONE, District Judge.*

ORDER

2
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  He also moves for appointment of counsel and in forma pauperis status.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff claimed that his due process right under the fourteenth amendment was violated when defendants disposed of his property in violation of their prison regulations.


4
Upon consideration, we grant plaintiff's motion to proceed in forma pauperis, deny the motion for appointment of counsel, and affirm the district court's judgment for the reasons stated in its memorandum dated February 2, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation